TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






								

NO. 03-01-00269-CV







In re Roxanne Tobey, Relator






ORIGINAL PROCEEDING FROM TRAVIS COUNTY










PER CURIAM	

	Relator Roxanne Tobey moves this Court for temporary relief and files her petition
for writ of mandamus.  See Tex. R. App. P. 52.  We deny both the request for temporary relief and
the petition for writ of mandamus.  See id. 52.8.
WP="BR1">
Before Justices Kidd, B. A. Smith and Puryear.

Filed:   May 21, 2001

Do Not Publish